EXHIBIT 10.1
AMENDMENT NO. 1
dated as of September 30, 2009
to
AMENDED AND RESTATED LOAN AGREEMENT
dated as of October 1, 2008
     This AMENDMENT NO. 1 (this “Amendment”), dated as of September 30, 2009, to
the Amended and Restated Loan Agreement, dated as of October 1, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), is made by and among G&K Receivables Corp., a Minnesota
corporation (“Borrower”), G&K Services, Inc., a Minnesota corporation, in its
capacity as the initial servicer (in such capacity, together with its successors
and permitted assigns in such capacity, “Servicer”), Three Pillars Funding LLC,
a Delaware limited liability company (together with its successors and permitted
assigns, “Lender”), and SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, as agent and administrator for Lender (in such capacity, together
with its successor and assigns in such capacity, “Administrator”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Loan Agreement.
BACKGROUND
     1.     The parties hereto are parties to the Loan Agreement.
     2.     The parties hereto desire to amend the Loan Agreement on the terms
and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree to amend the Loan
Agreement as follows:
          Section 1.     Amendments to the Loan Agreement. The Loan Agreement is
hereby amended as follows:
     (a)     The defined term “Facility Limit” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
     “Facility Limit” means $50,000,000.
     (b)     The defined term “Interest Period” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
     “Interest Period” means:

4



--------------------------------------------------------------------------------



 



          (a)     with respect to any CP Allocation or any Alternative Rate
Allocation while the Base Rate is applicable thereto, (i) initially, the period
commencing on the date of the initial establishment of such Allocation and
ending on the last day of the calendar month in which such Allocation was
initially established, and (ii) thereafter, each period commencing on the first
day of a calendar month and ending on the last day of such calendar month; and
          (b)     with respect to any Alternative Rate Allocation while the
LIBOR Rate is applicable thereto, (i) initially, the period commencing on the
date of the initial establishment of such Allocation and ending on (but
excluding) the next following Scheduled Interest Payment Date, and
(ii) thereafter, each period commencing on (and including) a Scheduled Interest
Payment Date and ending on (but excluding) the next following Scheduled Interest
Payment Date (or, if the LIBOR Rate becomes unavailable prior to such following
Scheduled Interest Payment Date, the first day of an Interest Period described
in clause (a) above with respect to the same allocation);
; provided, however, that if any Interest Period for any Allocation that
commences before the Commitment Termination Date would otherwise end on a date
occurring after such Commitment Termination Date, such Interest Period shall end
on such Commitment Termination Date and the duration of each such Interest
Period that commences on or after the Commitment Termination Date, if any, shall
be of such duration as shall be selected by Administrator.
     (c)     The defined term “Liquidity Termination Date” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:
          “Liquidity Termination Date” means the earlier to occur of
(a) September 29, 2010, as such date may be extended from time to time by the
Liquidity Banks in accordance with the Liquidity Agreement, and (b) the
occurrence of an Event of Bankruptcy with respect to Lender.
     (d)     The defined term “Scheduled Commitment Termination Date” set forth
in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
          “Scheduled Commitment Termination Date” means September 26, 2012, as
extended from time to time by mutual agreement of the parties hereto.
     (e)     The defined term “Stress Factor” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
          “Stress Factor” means 2.5.
     (f)     Section 1.2 of the Loan Agreement is hereby amended by adding a new
clause (d) at the end thereof:

5



--------------------------------------------------------------------------------



 



          (d)     The words “fiscal month,” “fiscal period” and “fiscal year”
and similar terms when used in this Agreement shall refer to the fiscal month,
fiscal period and fiscal year of the Initial Servicer.
     (g)     Section 2.6 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
          Section 2.6     Voluntary Termination of Lender’s Commitment;
Reduction of Facility Limit. Borrower may, in its sole discretion for any reason
upon at least 10 days’ notice to Administrator (with a copy to Lender),
terminate the Lender’s Commitment in whole, or reduce in part the unused portion
of the Facility Limit; provided, however, that (a) each such partial reduction
will be in a minimum amount of $5,000,000 or a higher integral multiple of
$1,000,000 and shall not reduce the Facility Limit below $40,000,000, and (b) in
connection therewith Borrower shall comply with Section 3.2(b) and
Section 4.1(b). Without regard to the foregoing 10-day notice requirement, but
subject to Section 3.2(b) and Section 4.1(b), in the event Lender or
Administrator is downgraded by any Rating Agency, Borrower may reduce the
Facility Limit to zero and terminate the Lender’s Commitment in whole and
thereby terminate the accrual of further Unused Fees (under and as defined in
the Fee Letter).
     (h)     Section 3.2(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
          (a)     on each Scheduled Interest Payment Date prior to the Scheduled
Commitment Termination Date, for the Interest Period (or portion thereof) then
most recently ended;
     (i)     Section 3.5 of the Loan Agreement is hereby amended by adding the
parenthetical “(or, in case of interest at a rate equal to the Base Rate, 365
or, as appropriate, 366 days)” at the end thereof.
     (j)     Section 4.1(a) of the Loan Agreement is hereby amended by adding
the words “, which notice shall be substantially in the form of Exhibit F
hereto,” immediately following the words “prior written notice to Administrator”
therein.
     (k)     Clauses second and third of Section 4.2(b) are hereby deleted in
their entirety and replaced with the following:
          second, interest accrued on the Loans pursuant to Section 3.1 during
the Interest Period then most recently ended ( plus, if applicable, the amount
of interest on the Loans accrued for any prior Interest Period to the extent
such amount has not been paid, and to the extent permitted by law, interest
thereon);
          third, to the extent due and owing under any Transaction Document, all
Fees accrued during the prior calendar month ( plus, if applicable, the amount
of Fees accrued for any prior calendar month to the extent such amount has not
been distributed to Lender or Administrator);

6



--------------------------------------------------------------------------------



 



     (l)     Section 10.2.3 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
          10.2.3 Default Ratio. The Default Ratio shall equal or exceed 2.00% on
a rolling three-fiscal-month average basis at any time on or after the date
hereof.
     (m)     Section 10.2.5 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
          10.2.5 Delinquency Ratio. The Delinquency Ratio shall equal or exceed
2.75% on a rolling three-fiscal-month average basis at any time on or after the
date hereof.
     (n)     Section 10.3(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
(a)     Optional TerminationUpon the occurrence of a Significant Event (other
than an Event of Default described in Section 10.1.4 and other than an
Amortization Event described in Section 10.2.9 arising solely by virtue of an
Event of Bankruptcy with respect to Lender) Administrator may, and at the
request of Lender shall, by notice to Borrower (a copy of which shall be
promptly forwarded by Administrator to each Rating Agency), declare all or any
portion of the outstanding principal amount of the Loans and other Obligations
to be due and payable and/or the Lender’s Commitment (if not theretofore
terminated) to be terminated by declaring the Commitment Termination Date to
have occurred, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Lender’s Commitment shall terminate.
     (o)     The last paragraph in Section 11.7 of the Loan Agreement is hereby
amended by deleting the first sentence therein in its entirety and replacing
such first sentence with the following:
At any time during the continuance of any Servicer Event of Default (which
Servicer Event of Default (other than an Event of Bankruptcy under
Section 11.7.5), if capable of being remedied, has not been remedied for a
period of thirty (30) days after the occurrence thereof), Administrator may, in
its sole discretion, notify Servicer in writing of the revocation of its
appointment as Servicer hereunder.
     (p)     The defined term “Material Debt” set forth in Section 11.7.7 of the
Loan Agreement is hereby amended by replacing “$10,000,000” therein with
“$15,000,000”.
     (q)     Exhibit C to the Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit C set forth in Annex 1 hereto.

7



--------------------------------------------------------------------------------



 



     (r)     New Exhibit F set forth in Annex 2 hereto is hereby added as
Exhibit F to the Loan Agreement.
          Section 2.     Conditions Precedent. This Amendment shall become
effective and be deemed effective as of the date first written above (the
“Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:
     (a)     Administrator shall have received counterparts of this Amendment
duly executed by each party hereto;
     (b)     Administrator shall have received counterparts of the Fifth Amended
and Restated Fee Letter duly executed by the Borrower;
     (c)     Administrator shall have received, in immediately available funds,
the Extension Fee of $75,000 pursuant to the Fifth Amended and Restated Fee
Letter.
          Section 3.     Reference to and Effect on the Loan Agreement. Upon the
effectiveness of this Amendment, (i) Borrower and Servicer each hereby reaffirms
all covenants, representations and warranties made by it in Loan Agreement to
the extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and (ii) each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be, and any references to the Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be, a reference to the Loan Agreement as amended
hereby.
          Section 4.     Scheduled Commitment Termination Date. Each of the
parties hereto hereby agrees that the Scheduled Commitment Termination Date
shall be as provided herein notwithstanding any prior noncompliance with the
timing provisions with respect to extensions set forth in Section 2.5 of the
Loan Agreement.
          Section 5.     Expenses. Borrower hereby reaffirms its obligations
under Section 15.4 of the Loan Agreement to pay all costs and expenses
(including, without limitation, the reasonable fees and expenses of counsel)
incurred by Administrator, Lender, each Liquidity Bank, each Credit Bank and
Servicer in connection with the preparation, execution and delivery of this
Amendment and the agreements and instruments related hereto.
          Section 6.     Effect. Except as otherwise amended by this Amendment,
the Loan Agreement shall continue in full force and effect and is hereby
ratified and confirmed.
          Section 7.     Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Amendment or affecting the
validity or enforceability of such provision in any other jurisdiction.

8



--------------------------------------------------------------------------------



 



          Section 8.     Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE SECURITY INTERESTS OF ADMINISTRATOR, FOR THE BENEFIT OF
THE SECURED PARTIES.
          Section 9.     Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original but all of which shall constitute together but one and the same
agreement.
[Signatures follow]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
G&K RECEIVABLES CORP., as Borrower
By: /s/ Jeffrey L. Wright
Name: Jeffrey L. Wright
Title: Executive Vice President and Chief Financial Officer
G&K SERVICES, INC., as initial Servicer
By: /s/ Jeffrey L. Wright
Name: Jeffrey L. Wright
Title: Executive Vice President and Chief Financial Officer
Signature Page
to
Amendment No. 1 to Loan Agreement

 



--------------------------------------------------------------------------------



 



THREE PILLARS FUNDING LLC, as Lender
By: /s/ Doris J. Hearn, Vice President
Name: Doris J. Hearn, Vice President
Title: Vice President
Signature Page
to
Amendment No. 1 to Loan Agreement

 



--------------------------------------------------------------------------------



 



SUNTRUST ROBINSON HUMPHREY, INC., as Administrator
By: /s/ Michael G. Maza
Name: Michael G. Maza, Managing Director
Title: Managing Director
Signature Page
to
Amendment No. 1 to Loan Agreement

 